Pusey, Dep. Att’y-Gen.,
I acknowledge receipt of your communication of July 5, 1922, inquiring whether or not a licensed private banker and steamship ticket agent may transact business at other than the address designated in his license certificate.
*315In the first instance, the Act of Assembly of June 19, 1911, P. L. 1060, providing for the licensing and regulating of private banking in the Commonwealth of Pennsylvania, requires the licensing of individuals, partnerships or unincorporated associations engaging in the business of receiving deposits of money for safekeeping, or for the purpose of transmission to another, or for any other purpose, to be obtained from a board consisting of the State Treasurer, the Secretary of the Commonwealth and the Commissioner of Banking, and that, before receiving a license, “the applicant shall file with the Commissioner of Banking a written statement in the form to be prescribed by the Commissioner of Banking, and verified under oath, showing the amount of the assets and liabilities of the applicant, designating the place where the applicant proposes to engage in business, the names and addresses of all partners or members of the unincorporated association, etc.”
The act further specifies, in section 1 thereof, that the said board “shall issue a license authorizing the applicant to carry on the aforesaid business at the place designated in the application, and to be specified in the license certificate. For such license the licensee shall pay a fee of $50. Such license shall not be transferred or assigned. It shall not authorize the transaction of business at any place other than that described in the license certificate, except with the written approval of the board. Immediately upon receipt of the license certificate, issued by the Commissioner of Banking pursuant to this article, the licensee named therein shall cause such license certificate to be posted and at all times conspicuously displayed in the place of business for which it is issued, so that all persons visiting such place may readily see the same. It shall be unlawful for any person or partnership or unincorporated association holding such license certificate to post such certificate, or to permit such certificate to be posted, upon premises other than those designated therein, or to which it has been transferred pursuant to the provisions of this article, or knowingly to deface or destroy any such license certificate.”
The Act of Assembly approved July 17, 1919, P. L. 1003, requiring licenses to sell steamship tickets or orders for transportation to or from foreign countries, provides: “That no person, copartnership, association or corporation, other than railroad or steamship companies, shall hereafter engage within this State in the sale of steamship tickets or orders for transportation, or shall advertise or hold themselves out as authorized or entitled to sell such steamship tickets or orders for transportation, without being a citizen of the United States and having first procured from the Commissioner of Banking a license to carry on such business. Such license shall be granted, upon application to the Commissioner of Banking designating the place where the business for which the license is sought is to be carried on, etc.”
This act also further provides, in section 1 thereof, that: “Every license shall contain the name of the licensee, the city, street and number of the house in which the licensee is authorized to carry on business, and the number and date of such license. Such license shall not be transferred or assigned, nor authorize the licensee or his agents to transact business or to advertise or hold himself or themselves out as authorized and entitled to transact such business at any place other than that designated in the license.”
It is, therefore, clear from the foregoing acts that whether an individual, a copartnership or an unincorporated association is engaged in the business of private banking under the provisions of the Act of June 19, 1911, P. L. 1060, or in the business of selling steamship tickets or orders of transportation to or from foreign countries under the Act of July 17, 1919, P. L. 1003, such individual, copartnership or association is expressly limited by law to engage *316in such business at the location specifically designated in, and authorized by, the licenses respectively issued therefor.
The Private Bankers’ Act of June 19, 1911, P. L. 1060, enjoins the transaction of such business at any other place than that described in the license certificate, “except with the written approval of the board.” Therefore, such written approval of a change of location for the conduct of the business of private banking shall first be obtained from the board above referred to, consisting of the State Treasurer, Secretary of the Commonwealth and the Commissioner of Banking; but even this latitude is not extended in connection with the business of selling steamship tickets or orders for transportation to or from foreign countries. The license under the Act of July 17, 1919, P. L. 1003, regulating this business, limits without qualification the transacting of such business to the particular place, viz., the city, street and number, designated in the license for the conduct of the business.
Prom Guy H. Davies, Harrisburg, Pa.